OMB APPROVAL OMB Number: Expires: Estimated average burden hours per response: UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 28, 2007 DAYBREAK OIL AND GAS, INC. (Exact Name of Registrant as Specified in its Charter) Washington 000-50107 91-0626366 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 601 W. Main Ave., Suite 1012 Spokane, WA 99201 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (509) 232-7674 N/A (Former Name or Former Address if Changed Since Last Report) Check the appropriate box below if the Form 8K fining is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SEC 873(6-04)Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. ITEM 3.02 UNREGISTERED SALES OF SECURITIES On October 19, 2007, Daybreak Oil and Gas, Inc. (“Company”) began a private placement offering of its Common Stock (Shares). The shares are being sold for $0.25 per share and are being sold directly by the Company. We intend to raise $1,000,000 in gross proceeds from the sale. This would be a total of 4,000,000 shares. Our private placement document allows for an oversubscription of up to twenty-five percent (25%), which could result in gross proceeds of $1,250,000 to the company and 5,000,000 shares of unregistered common stock being issued. Offering expenses are anticipated to be approximately $6,500. As of November 28, 2007 we have sold 2,171,000 shares of unregistered common stock to a total of nine investors resulting in $542,750 of gross proceeds. There have been no sales commissions paid directly or indirectly by the Company for the sale of these shares. The offering was made pursuant to an exemption from the registration requirements of the Securities Act of 1933, as amended, provided by Section 4(2) of the Act, and Regulation D promulgated by the Securities and Exchange Commission under the Securities Act. The securities were sold only to “Accredited Investors” as defined by Regulation D, who were not solicited through any form of general solicitation or advertising, represented their intention to acquire the securities for investment only and not with a view to or for sale in connection with any distribution thereof, and appropriate legends were affixed to the share certificates and other instruments issued in the transaction. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DAYBREAK OIL AND GAS, INC. By: /s/ Thomas Kilbourne Thomas Kilbourne, Treasurer Date:November 29, 2007
